Exhibit 10.8

 

     LOGO [g775552ex10_8logo.jpg]      Deutsche Bank AG, London Branch     
Winchester house      1 Great Winchester St,      London EC2N 2DB     
Telephone: 44 20 7545 8000      c/o Deutsche Bank Securities Inc.      60 Wall
Street      New York, NY 10005      Telephone: 212-250-2500

EXECUTION VERSION

August 13, 2014

 

To:    AOL Inc.    770 Broadway    New York, NY 10003    Attention:    General
Counsel    Telephone No.:    212-652-6400 Re:    Base Warrants (Transaction
Reference Number: 594975)

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by AOL Inc. (“Company”) to Deutsche
Bank AG, London Branch (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL
DELIVERY OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND
RELATING TO THE TRANSACTION BETWEEN DEUTSCHE BANK AG AND COMPANY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH AGENT. DEUTSCHE BANK AG, LONDON BRANCH IS NOT A
MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the ISDA 2002 Master Agreement as if Dealer and Company had executed
an agreement in such form on the date hereof (but without any Schedule except
for (i) the election of US Dollars (“USD”) as the Termination Currency and
(ii) the election that the “Cross-Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Company and Dealer (a) with a “Threshold Amount” of USD
25,000,000 applicable to Company and 3% of Dealer’s ultimate parent’s
shareholders equity applicable to Dealer, (b) the phrase “or becoming capable at
such time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi), (c) “Specified Indebtedness” shall have the meaning specified
in Section 14 of the Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of Dealer’s
banking business and (d) the following language shall be added to the end
thereof: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the party to make the payment when due; and (z) the payment
is made within two Local Business Days of such party’s receipt of written notice
of its failure to pay.”). In the event of any inconsistency between provisions
of the Agreement and this Confirmation, this Confirmation will prevail for the
purpose of the Transaction to which this Confirmation relates. For the avoidance
of doubt, except to the extent of an express conflict, the application of any
provision of this Confirmation, the Agreement or the Equity Definitions shall
not be construed to exclude or limit the application of any other provision of
this Confirmation, the Agreement or the Equity Definitions. The Transaction
hereunder shall be the sole Transaction under the Agreement. If there exists any
ISDA Master Agreement between Dealer and Company or any confirmation or other
agreement between Dealer and Company pursuant to which an ISDA Master Agreement
is deemed to exist between Dealer and Company, then notwithstanding anything to
the contrary in such ISDA Master Agreement, such confirmation or agreement or
any other agreement to which Dealer and Company are parties, the Transaction
shall not be considered a Transaction under, or otherwise governed by, such
existing or deemed ISDA Master Agreement.

 

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.   

Trade Date:

   August 13, 2014

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment
Date.

Warrants:

   Equity call warrants, each with the terms set forth herein. For the purposes
of the Equity Definitions, each reference to a Warrant herein shall be deemed to
be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

 

2



--------------------------------------------------------------------------------

Shares:

   The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“AOL”)

Number of Warrants:

   1,151,410. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 84.9200

Premium:

   USD 5,834,400

Premium Payment Date:

   August 19, 2014

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges Procedures for Exercise.   

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each “Expiration Date” set forth in Annex A hereto shall be an Expiration
Date for a number of Warrants equal to the Daily Number of Warrants for such
Expiration Date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day in whole or in part, the
Calculation Agent (i) shall reduce the Daily Number of Warrants for which such
date shall be an Expiration Date accordingly and shall designate a Scheduled
Trading Day or Scheduled Trading Days following the last scheduled Expiration
Date as the Expiration Date(s) for the remaining Daily Number of Warrants for
the originally scheduled Expiration Date and (ii) if the Daily Number of
Warrants for such Disrupted Day is not reduced to zero pursuant to the foregoing
clause (i), shall determine the Settlement Price for such Disrupted Day based on
transactions in the Shares on such Disrupted Day, taking into account the nature
and duration of such Market Disruption Event on such day; and provided further
that if such Expiration Date has not occurred pursuant to this clause (ii) as of
the eighth Scheduled Trading Day following the last scheduled Expiration Date
under the Transaction, the Calculation Agent shall have the right to declare
such Scheduled Trading Day to be the final Expiration Date and, notwithstanding
anything to the contrary in this Confirmation or the Equity Definitions, the
Settlement Price for such Expiration Date shall be the prevailing market value
per Share as determined by the Calculation Agent in a commercially reasonable
manner.

 

3



--------------------------------------------------------------------------------

First Expiration Date:

   December 2, 2019 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

Daily Number of Warrants:

   For any Expiration Date, the “Daily Number of Warrants” set forth opposite
such Expiration Date in Annex A hereto, subject to adjustment pursuant to the
provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date,
unless Buyer notifies Seller (by telephone or in writing) prior to the
Expiration Time on such Expiration Date that it does not wish Automatic Exercise
to occur, in which case Automatic Exercise will not apply to such Expiration
Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting
the words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or
(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption; in each case, that the Calculation Agent determines is
material.”    Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the words “Scheduled Closing
Time” in the fourth line thereof.

Regulatory Disruption:

   Any event that Dealer, in its reasonable discretion, based upon the advice of
counsel, determines makes it appropriate, with regard to any legal, regulatory
or self-regulatory requirements or related policies and procedures, for Dealer
to refrain from or decrease any market activity in connection with its
commercially reasonable hedging or hedge unwind activity in connection with the
Transaction. Dealer shall notify Company as soon as reasonably practicable (but
in no event later than two Scheduled Trading Days after such Regulatory
Disruption was invoked) that a Regulatory Disruption has occurred and the
Expiration Dates affected by it. Valuation Terms.   

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
commercially reasonable discretion.

 

4



--------------------------------------------------------------------------------

Valuation Date:

   Each Exercise Date. Settlement Terms.   

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share valued at the Settlement Price on the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.    The
Share Delivery Quantity shall be delivered by Company to Dealer no later than
12:00 p.m. (New York City time) on the relevant Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page AOL <equity> AQR
(or any successor thereto) in respect of the regular trading session (including
any extensions thereof but without regard to pre-open or after hours trading
outside of such regular trading session) on such Valuation Date (or if such
volume-weighted average price is unavailable or manifestly incorrect, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent using a volume-weighted methodology).

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(i)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, as if Physical Settlement applied to the
Transaction.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as Issuer of the
Shares under applicable securities laws.

 

5



--------------------------------------------------------------------------------

3. Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:   

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and the
composition of the Shares; provided that the parties agree that (x) open market
Share repurchases at prevailing market prices or (y) accelerated share
repurchases, forward contracts or similar transactions (at, below or not
significantly above prevailing market prices) that are entered into in
accordance with customary, arm’s length terms for transactions of such type to
repurchase the Shares (and, in the case of this clause (y), through a dealer),
shall not be considered a Potential Adjustment Event as long as the number of
Shares so repurchased does not exceed 12.5% of total Shares outstanding per
annum. Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(e) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
For the avoidance of doubt, Calculation Agent Adjustment and the provisions in
Section 9(e) of this Confirmation shall continue to apply until the obligations
of the parties (including any obligations of Company pursuant to
Section 9(p)(ii) of this Confirmation) under the Transaction have been satisfied
in full. Extraordinary Events applicable to the Transaction:   

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia.” Consequence of Merger Events:   

Merger Event:

   Applicable

Share-for-Share:

   Modified Calculation Agent Adjustment

 

6



--------------------------------------------------------------------------------

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
for all or any portion of the Transaction. Consequence of Tender Offers:   

Tender Offer:

   Applicable

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment Announcement Event:    If (x) an
Announcement Date occurs in respect of a Merger Event (for the avoidance of
doubt, determined without regard to the language in the definition of “Merger
Event” following the definition of “Reverse Merger” therein) or Tender Offer,
(y) Company makes a public announcement of an intention to solicit or enter
into, or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or (z) there occurs any subsequent
public announcement of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (x) or (y) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention) (in each case, whether such announcement is made by
Company or a third party) (any event described in clause (x), (y) or (z), an
“Announcement Event”), then on or after the date of the Announcement Event and
prior to the Expiration Date, any Early Termination Date and/or any other date
of cancellation (the “Announcement Event Adjustment Date”) in respect of each
Warrant, the Calculation Agent will determine the cumulative economic effect on
such Warrant of the Announcement Event (without duplication in respect of any
other adjustment or cancellation valuation made pursuant to this Confirmation,
the Equity Definitions or the Agreement, regardless of whether the Announcement
Event actually results in a Merger Event or Tender Offer, and taking into
account such factors as the Calculation Agent may determine, including, without
limitation, changes in volatility, expected dividends, stock loan rate or
liquidity or any Share price discontinuity relevant to the Shares or the
Transaction, whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date; provided that such period of
time results in a commercially reasonable adjustment, as determined by the
Calculation

 

7



--------------------------------------------------------------------------------

   Agent by reference to the effect of such event on the Hedging Party, assuming
that the Dealer maintains a commercially reasonable hedge position). If the
Calculation Agent determines that such economic effect on any Warrant is
material, then on the Announcement Event Adjustment Date for such Warrant, the
Calculation Agent may make such adjustment to the exercise, settlement, payment
or any other terms of such Warrant as the Calculation Agent determines
appropriate to account for such cumulative economic effect. For the avoidance of
doubt, the occurrence of an Announcement Event with respect to any transaction
or intention shall not preclude the occurrence of a later Announcement Event
with respect to such transaction or intention. Announcement Date:    The
definition of “Announcement Date” in Section 12.1 of the Equity Definitions is
hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, (iv) inserting the words “by any entity” after the word
“announcement” in the second and the fourth lines thereof and (v) inserting the
word “potential” following the words “in the case of a” at the beginning of
clauses (i) and (ii) therein. Modified Calculation Agent Adjustment:    If, in
respect of any Merger Event to which Modified Calculation Agent Adjustment
applies, the adjustments to be made in accordance with Section 12.2(e)(i) of the
Equity Definitions would result in Company being different from the issuer of
the Shares, then with respect to such Merger Event, as a condition precedent to
the adjustments contemplated in Section 12.2(e)(i) of the Equity Definitions,
Dealer, Company and the issuer of the Shares shall, prior to the Merger Date,
have entered into such documentation containing representations, warranties and
agreements relating to securities law and other issues as requested by Dealer
that Dealer has determined, in its commercially reasonable discretion, to be
reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its commercially reasonable hedging or hedge unwind activities
in connection with the Transaction in a manner compliant with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer, and if such conditions are not met or if the
Calculation Agent determines that no adjustment that it could make under
Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions may apply at Dealer’s commercially reasonable discretion.

 

8



--------------------------------------------------------------------------------

Nationalization, Insolvency or Delisting:    Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. Additional
Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:    (i)    Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following sentence at the end of such Section:
      For the avoidance of doubt, (i) the term “equity price risk” shall be
deemed to include, but shall not be limited to, stock price and volatility risk,
and (ii) any such transactions or assets referred to in clause (A) or (B) above
must be available on commercially reasonable pricing terms.”; and

 

9



--------------------------------------------------------------------------------

   (ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or, if the Hedging Disruption would be eliminated by
terminating only a portion of the Transaction, such portion of the Transaction”.

Increased Cost of Hedging

   Applicable; provided that the following parenthetical shall be inserted
immediately following the word “expense” in the third line of Section
12.9(a)(vi) of the Equity Definitions: “(including, for the avoidance of doubt,
the incurrence of any stock borrow expense in excess of Hedging Party’s
expectation as of the Trade Date, other than to the extent resulting from an
Increased Cost of Stock Borrow)”.

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. Determining Party:
   For all applicable Extraordinary Events, Dealer. Following any determination
by the Determining Party hereunder and a written request by Company, the
Determining Party shall provide to Company by e-mail to the e-mail address
provided by Company a written explanation and report (in a commonly used file
format for the storage and manipulation of financial data) describing in
reasonable detail any determination made by it (including, as applicable, any
quotations, market data, information from internal sources used in making such
determinations, description of the methodology and any assumptions and basis
used in making for such determination), it being understood that the Determining
Party shall not be obligated to disclose any proprietary models or proprietary
or confidential information used by it for such determination. Non-Reliance:   
Applicable Agreements and Acknowledgments    Regarding Hedging Activities:   
Applicable Additional Acknowledgments:    Applicable

 

4.

Calculation Agent. Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Company, the Calculation Agent shall
provide to Company by e-mail to the e-mail address provided by Company in such

 

10



--------------------------------------------------------------------------------

  request a written explanation and report (in a commonly used file format for
the storage and manipulation of financial data) displaying in commercially
reasonable detail the basis for such determination or calculation (including any
quotations, market data or information from internal or external sources, and
any assumptions, used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models or proprietary or confidential information used by it for
such determination or calculation.

 

5. Account Details.

 

  (a) Account for payments to Company:

Account Name: AOL Inc

Account # 323-070752

ABA # 021000021

For International Wires:

Swift Code - CHASUS33

Location: JP Morgan Chase, 1 Chase Manhattan Plaza, New York, NY 10005

Account for delivery of Shares from Company:

To be provided upon request.

 

  (b) Account for payments to Dealer:

 

Bank:    Bank of New York   

ABA 021-000-018

Deutsche Bank Securities Inc.

   A/C 8900327634

Account for delivery of Shares to Dealer: To be provided upon request.

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: New York

 

7. Notices.

 

  (a) Address for notices or communications to Company:

 

AOL Inc.

770 Broadway

New York, NY 10003

Attention:    General Counsel Telephone No.:    212-652-6400

 

(b) Address for notices or communications to Dealer:

 

Deutsche Bank AG, London Branch c/o Deutsche Bank Securities Inc. 60 Wall Street
New York, NY 10005 Attention:    Andrew Yaeger Telephone:    (212) 250-2717
Email:    Andrew.Yaeger@db.com

 

11



--------------------------------------------------------------------------------

with a copy to: Attention:    Eric Natelson Telephone:    (212) 250-7099 Email:
   Eric.Natelson@db.com

 

8. Representations, Warranties and Covenants of Company.

Company hereby represents and warrants to Dealer that each of the
representations and warranties of Company set forth in Section 1 of the Purchase
Agreement (the “Purchase Agreement”), dated as of August 13, 2014, among
Company, Goldman, Sachs & Co. and J.P. Morgan Securities LLC as representatives
of the several purchasers named in Schedule I thereto (the “Initial
Purchasers”), is true and correct and is hereby deemed to be repeated to Dealer
as if set forth herein. Company hereby further represents and warrants to Dealer
on the date hereof, on and as of the Premium Payment Date, and, in the case of
the representations in Section 8(a), at all times until termination of the
Transaction, that:

 

  (a) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights. Company represents and warrants to Dealer that
the Maximum Number of Shares is equal to or less than the number of authorized
but unissued Shares of Company that are not reserved for future issuance in
connection with transactions in the Shares (other than the Transaction) on the
date of the determination of the Maximum Number of Shares (such Shares, the
“Available Shares”). Company shall not take any action to decrease the number of
Available Shares below the Maximum Number of Shares.

 

  (b) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (c) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (d) Each of Company and its affiliates is not, on the date hereof, aware of
any material non-public information with respect to Company or the Shares.

 

  (e) To Company’s knowledge, no state or local (including any non-U.S.
jurisdiction) law, rule, regulation or regulatory order applicable to the Shares
(not including laws, rules, regulations or regulatory orders of any jurisdiction
that are applicable solely as a result of Dealer’s and/or its affiliates’
activities, assets or businesses, other than Dealer’s activities in respect of
the Transaction) would give rise to any reporting, consent, registration or
other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares in connection with the Transaction.

 

  (f) [Reserved.]

 

12



--------------------------------------------------------------------------------

  (g) Company (i) is an “institutional account” as defined in FINRA Rule
4512(c); (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
the recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8(g) ceases to be true.

 

  (h) Without limiting the generality of Section 13.1 of the Equity Definitions,
Company acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements).

 

  (i) On or prior to the Trade Date, Company shall have delivered to Dealer a
resolution of Company’s board of directors authorizing the Transaction and
approving the Transaction for purposes of Section 203 of the Delaware General
Corporation Law.

 

  (j) Company is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act of 1934, as amended (the
“Exchange Act”).

 

  (k) On each of the Trade Date and the Premium Payment Date (i) the assets of
Company at their fair valuation exceed the liabilities of Company, including
contingent liabilities, (ii) the capital of Company is adequate to conduct the
business of Company and (iii) Company has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

 

  (l) During the period starting on the first Expiration Date and ending on the
last Expiration Date (the “Settlement Period”), neither Company nor any
“affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of the
Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
this clause shall not apply to any purchase that does not constitute a “Rule
10b-18 Purchase” (as defined in Rule 10b-18), and is not reasonably likely to
result in any such Rule 10b-18 purchase by any other party.

 

  (m) Company agrees that it (A) will not during the Settlement Period make, or
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (B) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (C) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (i) Company’s average daily Rule 10b-18 Purchases (as
defined in Rule 10b-18) during the three full calendar months immediately
preceding the announcement date that were not effected through Dealer or its
affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date. Such written notice shall be deemed to be a
certification by Company to Dealer that such information is true and correct. In
addition, Company shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. “Merger Transaction” means any merger, acquisition or similar
transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

13



--------------------------------------------------------------------------------

  (n) Each of Dealer and Company acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Dealer
represents and warrants to Company that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment, and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

  (o) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with this Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer on the Premium Payment Date an
opinion of counsel, as of the Premium Payment Date, with respect to the matters
set forth in Sections 8(a) and 8(b) of this Confirmation and Section 3(a) of the
Agreement, containing customary assumptions, qualifications and exceptions
reasonably acceptable to Dealer.

 

  (b)

Repurchase Notices. Company shall, following the close of trading on the
Exchange, and prior to midnight, on the Exchange Business Day immediately prior
to any day on which Company effects any repurchase of Shares, promptly give
Dealer a written notice of such repurchase (a “Repurchase Notice”) on such day
if following such repurchase, the Notice Percentage would reasonably be expected
to be (i) greater than 8.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% than the Notice Percentage as of
the date hereof); provided that Company may provide Dealer with advance notice
on or prior to any such day to the extent it expects that repurchases effected
on such day may result in an obligation to deliver a Repurchase Notice (which
advance notice shall be deemed a Repurchase Notice) and if such advance notice
would constitute material non-public information with respect to Company or the
Shares, Company shall make public disclosure thereof at or prior to delivery of
the Repurchase Notice. The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the sum of (a) the product
of the Number of Warrants and the Warrant Entitlement and (b) the number of
Shares underlying any other warrant transaction sold by Company to Dealer and
the denominator of which is the number of Shares outstanding on such day.
Company agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of

 

14



--------------------------------------------------------------------------------

  hedging activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person
actually may become subject to, as a result of Company’s failure to provide
Dealer with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, within 30 days, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify Company in writing, and Company,
upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others Company may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Company shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Company shall not, without
the prior written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnity could have been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Company, in lieu of
indemnifying such Indemnified Person hereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Exchange Act, of any securities
of Company, other than a distribution meeting the requirements of the exception
set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not,
until the second Scheduled Trading Day immediately following the Trade Date,
engage in any such distribution.

 

  (d) Transfer or Assignment; Designation of Affiliates.

 

  (i)

Company may not transfer any of its rights or obligations under the Transaction
without the prior written consent of Dealer. Dealer shall promptly notify
Company of any transfer or assignment made hereunder. Dealer may, without
Company’s consent, transfer or assign all or any part of its rights or
obligations under the Transaction to any third party; provided that, after a
transfer and/or assignment, Company shall not be required to pay the transferee
or assignee of such rights or obligations on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Company would have been required to pay Dealer in the absence of such transfer
and/or assignment, except to the extent such greater amount results from a
Change in Tax Law occurring after the date of such transfer and/or assignment.
If at any time at which (A) the Section 16 Percentage exceeds 8.5%, (B) the
Warrant Equity Percentage exceeds 14.5%, (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”) or (D) a Hedging Disruption has
occurred and is continuing, Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third

 

15



--------------------------------------------------------------------------------

  party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that no Excess Ownership Position or
Hedging Disruption, as the case may be, exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position or Hedging Disruption, as the case may
be, exists. In the event that Dealer so designates an Early Termination Date
with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(h)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer and each “group” of which Dealer is a member or may be
deemed a member, in each case under Section 13 or Section 16 of the Exchange Act
and rules promulgated thereunder, directly or indirectly beneficially own (as
defined under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its commercially
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that, in Dealer’s reasonable judgment
on advice of counsel, could give rise to reporting or registration obligations
(except for filings of Form 13F, Schedule 13D or Schedule 13G) or other
requirements (including obtaining prior approval from any person or entity, but
excluding any such requirements that can be satisfied without administrative or
operational burden or cost to Dealer) of a Dealer Person, or could reasonably be
expected to result in an adverse effect on a Dealer Person, under any Applicable
Restriction, minus (B) 1% of the number of Shares outstanding.

 

  (ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or to make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 

  (e)

Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date (or, if any Deficit Shares are
owed pursuant to Section 9(p)(ii) of this Confirmation, such later date on which
Company’s obligations under this Transaction have been satisfied in full), an
ex-dividend date for a cash dividend occurs with respect to the Shares

 

16



--------------------------------------------------------------------------------

  (an “Ex-Dividend Date”), then the Calculation Agent will adjust any of the
Strike Price, Number of Warrants, Daily Number of Warrants and/or any other
variable relevant to the exercise, settlement or payment of the Transaction to
preserve the fair value of the Warrants after taking into account such dividend.

 

  (f) Matters Related to Agent. Each party agrees and acknowledges that
(i) Agent acts solely as agent on a disclosed basis with respect to the
Transaction, and (ii) Agent has no obligation, by guaranty, endorsement or
otherwise, with respect to the obligations of either Company or Dealer
hereunder, either with respect to the delivery of cash or Shares, either at the
beginning or the end of the Transaction. In this regard, each of Company and
Dealer acknowledges and agrees to look solely to the other for performance
hereunder, and not to Agent.

 

  (g) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares)”; provided that no
adjustment under Section 11.2(c) of the Equity Definitions shall accelerate
Dealer’s ability to exercise the Warrants or extend the length of time in which
the Warrants are exercisable on account of any event that is based on (a) an
observable market, other than the market for Company’s own stock or (b) an
observable index, other than an index calculated or measured solely by reference
to Company’s own operations; and adding the phrase “or Warrants” at the end of
the sentence.

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

  (D) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(i) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(ii) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence; “Lending Party”
means a third party that is not Company or an affiliate of Company that Dealer
considers to be an acceptable counterparty (acting in good faith and in a
reasonable manner in light of (x) other transactions that Dealer (or its agent
or affiliate) may have entered into with such party and (y) any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements or related policies and procedures are imposed
by law or have been voluntarily adopted by Dealer) that apply generally to
transactions of a nature and kind similar to the transactions contemplated with
such party).

 

17



--------------------------------------------------------------------------------

  (E) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and (4) deleting clause (X) in the final sentence.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its direct or indirect wholly owned subsidiaries or its
and their employee benefit plans, files a Schedule TO or any schedule, form or
report under the Exchange Act disclosing that such person or group has become
the direct or indirect “beneficial owner,” as defined in Rule 13d-3 under the
Exchange Act, of the common equity of Company representing more than 50% of the
voting power of the common equity of Company;

 

  (B) The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets; or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets; or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s direct or indirect
wholly owned subsidiaries; provided, however, that any merger of Company solely
for the purpose of changing the jurisdiction of incorporation of Company that
results in a reclassification, conversion or exchange of outstanding shares of
common stock solely into shares of common stock of the surviving entity shall
not give rise to an Additional Termination Event in accordance with this
Section 9(g)(ii);

 

  (C) The stockholders of Company approve any plan or proposal for the
liquidation or dissolution of Company.

 

  (D) The Shares ceases to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors);

 

18



--------------------------------------------------------------------------------

  (E) Default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of USD 25,000,000 (or its foreign currency equivalent) in the
aggregate of Company and/or any such subsidiary, whether such indebtedness now
exists or shall hereafter be created (i) resulting in such indebtedness becoming
or being declared due and payable or (ii) constituting a failure to pay the
principal or interest of any such indebtedness when due and payable at its
stated maturity, upon required purchase, upon declaration of acceleration or
otherwise, and such acceleration shall not have been rescinded or annulled or
such failure to pay shall not have been cured or waived, as the case may be,
within 30 days after written notice of such acceleration or such failure to pay,
as the case may be, has been received by Company or such subsidiary; or

 

  (F) Dealer reasonably determines, based on advice of counsel, that it is
advisable to terminate a portion of the Transaction (the “Affected Portion”) so
that Dealer’s related commercially reasonable hedging activities will comply
with applicable securities laws, rules or regulations or related policies and
procedures of Dealer (whether or not such requirements, policies or procedures
are imposed by law or have been voluntarily adopted by Dealer); provided that,
notwithstanding the foregoing provisions of this clause (G), Dealer shall treat
only the Affected Portion of the Transaction as the Affected Transaction (it
being understood that the Affected Portion may be 100%);

provided, that any transaction that gives rise to an Additional Termination
Event pursuant to both clause (A) and clause (B) above shall be deemed an
Additional Termination Event solely under clause (B) above; and provided further
that a transaction or transactions described in clause (A) or clause (B) above
will not constitute an Additional Termination Event if at least 90% of the
consideration received or to be received by holders of the Shares, excluding
cash payments for fractional Shares or pursuant to statutory appraisal rights,
in connection with such transaction or transactions consists of shares of common
stock that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions and as a result of such
transaction or transactions the Shares will consist of such consideration,
excluding cash payments for fractional Shares or pursuant to statutory appraisal
rights.

 

  (h)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off (x) by Company against any other obligations of the
parties, whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto or (y) by Dealer except against obligations
under other Equity Contracts, in each case, by operation of law or otherwise.
Any provision in the Agreement with respect to the satisfaction of Company’s
payment obligations to the extent of Dealer’s payment obligations to Company in
the same currency and in the same Transaction (including, without limitation
Section 2(c) thereof) shall not apply to Company and, for the avoidance of
doubt, Company shall fully satisfy such payment obligations notwithstanding any
payment obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. Notwithstanding
anything to the contrary provided in this Section 9(h), in the event of
bankruptcy or liquidation of

 

19



--------------------------------------------------------------------------------

  either Company or Dealer, neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise. “Equity Contract” means any agreement accounted
for by Company as equity under generally accepted accounting principles in the
United States.

 

  (i) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

If, in respect of the Transaction, an amount is payable by Company to Dealer
(A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions or
(B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(d) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative:    If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, subject to Section 9(j)(i) below, in satisfaction, subject to
Section 9(j)(ii) below, of the relevant Payment Obligation, in the manner
reasonably requested by Dealer free of payment. Share Termination Delivery
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(j)(i)).
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units

 

20



--------------------------------------------------------------------------------

   that are Restricted Shares (as defined below), as set forth in Section
9(j)(i) below, the Share Termination Unit Price shall be determined by the
discounted price applicable to such Share Termination Delivery Units. In the
case of a Registration Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in Section 9(j)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(j)(i). Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. Failure to Deliver:    Inapplicable Other applicable
provisions:    If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions
will be applicable as if Physical Settlement applied to the Transaction and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable.

 

  (j)

Registration/Private Placement Procedures. If, in the reasonable determination
of Dealer, based on the advice of counsel, following any delivery of Shares or
Share Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act) (such Shares or Share Termination
Delivery Property, “Restricted Shares”), then delivery of such Restricted Shares
shall be effected pursuant to either clause (i) or (ii) below at the election of
Company, unless Dealer waives the need for registration/private placement
procedures set forth in (i) and (ii) below. Notwithstanding the foregoing,
solely in respect of any Daily Number of Warrants exercised or deemed exercised
on any Expiration Date, if Dealer notifies Company of the need for registration
or private placement procedures set forth in this Section 9(j), then Company
shall elect, prior to the first Settlement Date for the first applicable
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates, which
election shall be applicable to all remaining Settlement Dates for such Warrants
and the procedures in clause (i) or clause (ii) below shall apply for all such
delivered Restricted Shares on an aggregate basis commencing after the final
Settlement Date for such Warrants. The Calculation Agent shall make reasonable
adjustments to settlement terms and provisions under this Confirmation to
reflect a single Private Placement or Registration Settlement for such

 

21



--------------------------------------------------------------------------------

  aggregate Restricted Shares delivered hereunder. For the avoidance of doubt,
these adjustments will only be commercially reasonable in nature (such as to
consider changes in volatility, expected dividends, stock loan rate or liquidity
relevant to the Shares and the ability to maintain a commercially reasonable
hedge position in the Shares) and will not impact Company’s unilateral right to
settle in Shares.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares commercially reasonably acceptable to Dealer; provided that
Company may not elect a Private Placement Settlement if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(a)(2) of the Securities
Act for the sale by Company to Dealer (or any affiliate designated by Dealer) of
the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer). The Private Placement Settlement for
such Restricted Shares shall include such representations, covenants, blue sky
and other governmental filings and/or registrations, indemnities to Dealer, due
diligence rights (for Dealer or any designated buyer of the Restricted Shares by
Dealer), and obligations to use best efforts to obtain opinions and
certificates, and such other documentation, in each case as is customary for
private placement agreements of similar size, all commercially reasonably
acceptable to Dealer. In the case of a Private Placement Settlement, Dealer
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer (and any affiliate thereof) in connection with such
resale. Notwithstanding anything to the contrary in the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(i) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, commercially reasonable underwriting
discounts (if applicable), commercially reasonable commissions (if applicable),
indemnities due diligence rights, opinions and certificates, and such other
documentation as is customary for equity resale underwriting agreements of
similar size, all commercially reasonably acceptable to Dealer. If Dealer, in
its commercially reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day

 

22



--------------------------------------------------------------------------------

  following delivery of such Restricted Shares (which, for the avoidance of
doubt, shall be (x) the Share Termination Payment Date in case of settlement in
Share Termination Delivery Units pursuant to Section 9(i) above or (y) the
Settlement Date in respect of the final Expiration Date for all Daily Number of
Warrants) and ending on the Exchange Business Day on which Dealer completes the
sale of all Restricted Shares in a commercially reasonable manner over a
commercially reasonable period of time to sell such Restricted Shares or, in the
case of settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above). If the Payment Obligation
exceeds the realized net proceeds from such resale, Company shall transfer to
Dealer by the open of the regular trading session on the Exchange on the
Exchange Trading Day immediately following such resale the amount of such excess
(the “Additional Amount”) in cash or in a number of Shares (“Make-whole Shares”)
in an amount that, based on the Settlement Price on such day (as if such day was
the “Valuation Date” for purposes of computing such Settlement Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares. If Company elects to pay the
Additional Amount in Shares, the requirements and provisions for Registration
Settlement shall apply. This provision shall be applied successively until the
Additional Amount is equal to zero. In no event shall Company deliver a number
of Restricted Shares greater than the Maximum Number of Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer upon request of
Dealer without any further action by Dealer and (B) after the period of 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) under the Securities Act are not
satisfied with respect to Company) has elapsed in respect of any Restricted
Shares delivered to Dealer, Company shall upon request of Dealer promptly
remove, or cause the transfer agent for such Restricted Shares to remove, any
legends referring to any such restrictions or requirements from such Restricted
Shares upon request by Dealer (or such affiliate of Dealer) to Company or such
transfer agent, without any requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer). Notwithstanding anything to the contrary herein,
to the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities and
Exchange Commission or any court change after the Trade Date, the agreements of
Company herein shall be deemed modified to the extent necessary, in the opinion
of outside counsel of Company, to comply with Rule 144 of the Securities Act, as
in effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (k)

Limit on Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement, the Equity Definitions or this Confirmation, Dealer may not exercise
any Warrant hereunder, in no event shall Dealer be entitled to receive or take
delivery of any Shares deliverable hereunder (or be deemed to so receive or so
take delivery), and Automatic Exercise shall not apply with respect to any
Warrant hereunder, in each case, to the extent (but only to the extent) that,
after such receipt or delivery of any Shares upon the exercise of such Warrant
or otherwise hereunder, (i) the Section 16 Percentage would exceed 8.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but

 

23



--------------------------------------------------------------------------------

  only to the extent) that, after such delivery, (i) the Section 16 Percentage
would exceed 8.5%, or (ii) the Share Amount would exceed the Applicable Share
Limit. If any delivery owed to Dealer hereunder is not made, in whole or in
part, as a result of this provision, Company’s obligation to make such delivery
shall not be extinguished and Company shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, Dealer
gives notice to Company that, after such delivery, (i) the Section 16 Percentage
would not exceed 8.5%, and (ii) the Share Amount would not exceed the Applicable
Share Limit.

 

  (l) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of either party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Submission to Jurisdiction. Section 13(b) of the Agreement is deleted in
its entirety. Each party hereby irrevocably and unconditionally submits for
itself and its property in any suit, legal action or proceeding relating to the
Agreement, this Confirmation and/or the Transaction, or for recognition and
enforcement of any judgment in respect thereof (each, “Proceedings”) to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof. Nothing in this
Confirmation or the Agreement precludes either party from bringing Proceedings
in any other jurisdiction if (A) the courts of the State of New York or the
United States of America for the Southern District of New York lack jurisdiction
over the parties or the subject matter of the Proceedings or declines to accept
the Proceedings on the grounds of lacking such jurisdiction; (B) the Proceedings
are commenced by a party for the purpose of enforcing against the other party’s
property, assets or estate any decision or judgment rendered by any court in
which Proceedings may be brought as provided hereunder; (C) the Proceedings are
commenced to appeal any such court’s decision or judgment to any higher court
with competent appellate jurisdiction over that court’s decisions or judgments
if that higher court is located outside the State of New York or Borough of
Manhattan, such as a federal court of appeals or the U.S. Supreme Court; or
(D) any suit, action or proceeding has been commenced in another jurisdiction by
or against the other party or against its property, assets or estate and, in
order to exercise or protect its rights, interests or remedies under the
Agreement or this Confirmation, the party (1) joins, files a claim, or takes any
other action, in any such suit, action or proceeding, or (2) otherwise commences
any Proceeding in that other jurisdiction as the result of that other suit,
action or proceeding having commenced in that other jurisdiction.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i)

Notwithstanding any provision of this Confirmation (other than this
Section 8(p)), the Agreement or the Equity Definitions, in no event will Company
at any time be required

 

24



--------------------------------------------------------------------------------

  to deliver a number of Shares greater than 2,302,820 (the “Maximum Number of
Shares”) to Dealer in connection with the Transaction. The Maximum Number of
Shares shall only be subject to adjustment on account of (x) Potential
Adjustment Events of the type specified in (1) Section 11.2(e)(i) through
(vi) of the Equity Definitions or (2) Section 11.2(e)(vii) of the Equity
Definitions as long as, in the case of this sub-clause (2), such event is within
Issuer’s control, (y) Merger Events requiring corporate action of the Issuer and
(z) Announcement Events that are not outside the Issuer’s control. Any Payment
Obligation hereunder shall be calculated without regard to the Maximum Number of
Shares; provided that, for the avoidance of doubt, the number of Shares
deliverable under Section 9(i) shall be limited to the Maximum Number of Shares.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) to the extent Dealer reasonably determines, based on
advice of counsel in the case of the immediately following clause (ii), and in
its commercially reasonable judgment, that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s commercially reasonable
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market, the stock loan market or other relevant market
(but only in the case of a material decrease in liquidity relative to Dealer’s
expectations as of the Trade Date) or (ii) to enable Dealer to effect purchases
of Shares in connection with its commercially reasonable hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.

 

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction other than during any such bankruptcy
proceedings; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s rights in respect of any transactions other than the Transaction.

 

25



--------------------------------------------------------------------------------

  (s) Securities Contract. The parties hereto intend for (i) the Transaction to
be a “securities contract” as defined in the Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 546(e) and 555 of the Bankruptcy Code, (ii) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v) Early Unwind. In the event the sale of the “Firm Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Company fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 5:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Company represents and acknowledges to the other that, subject to the
proviso include in this Section 9(v), upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

 

26



--------------------------------------------------------------------------------

  (w) Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

  (x) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

 

  (y) Tax Matters. The parties hereto agree that for the Transaction
“Indemnifiable Tax” shall not include any Tax imposed pursuant to section 1471
or 1472 of the Internal Revenue Code of 1986, as amended. For purposes of
Sections 4(a)(i) and (ii) of the Agreement, Dealer agrees to deliver to Company
one duly executed and completed applicable Internal Revenue Service Form W-8 or
Form W-9 (or successor thereto).

 

  (z) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

  (aa) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Company and
Dealer.

 

  (bb) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

  (cc) Adjustments. For the avoidance of doubt, whenever the Calculation Agent,
Dealer, Hedging Party or Determining Party is called upon to make an adjustment
pursuant to the terms of this Confirmation or the Definitions to take into
account the effect of an event, the Calculation Agent, Dealer, Hedging Party or
Determining Party, as applicable, shall make such adjustment by reference to the
effect of such event on the Hedging Party, assuming that the Hedging Party
maintains a commercially reasonable hedge position at the time of the event.

 

10. 2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol.

The parties agree that the terms of the 2013 EMIR Portfolio Reconciliation,
Dispute Resolution and Disclosure Protocol published by ISDA on July 19, 2013
(“Protocol”) apply to the Agreement as if the parties had adhered to the
Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this Section 10 (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into this Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to this Agreement (and each
“Protocol Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. For the purposes of this Section 10:

 

  (a) Dealer is a Portfolio Data Sending Entity and Company is a Portfolio Data
Receiving Entity;

 

27



--------------------------------------------------------------------------------

  (b) Dealer and Company may use a Third Party Service Provider, and each of
Dealer and Company consents to such use including the communication of the
relevant data in relation to Dealer and Company to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

 

  (c) The Local Business Days for such purposes in relation to Dealer are New
York and in relation to Company are New York;

 

  (d) The provisions in this paragraph shall survive the termination of this
Transaction.

 

  (e) The following are the applicable email addresses.

 

Portfolio Data:    Dealer: collateral.disputes@db.com    Company:
damien.atkins@teamaol.com Notice of discrepancy:    Dealer:
collateral.disputes@db.com    Company: damien.atkins@teamaol.com Dispute Notice:
   Dealer: collateral.disputes@db.com    Company: damien.atkins@teamaol.com

 

11. NFC Representation Protocol.

 

  (a) The parties agree that the provisions set out in the Attachment to the
ISDA 2013 EMIR NFC Representation Protocol published by ISDA on March 8, 2013
(the “NFC Representation Protocol”) shall apply to the Agreement as if each
party were an Adhering Party under the terms of the NFC Representation Protocol.
In respect of the Attachment to the Protocol, (i) the definition of “Adherence
Letter” shall be deemed to be deleted and references to “Adherence Letter” shall
be deemed to be to this Section 2 (and references to “the relevant Adherence
Letter” and “its Adherence Letter” shall be read accordingly), (ii) references
to “adheres to the Protocol” shall be deemed to be “enters into this Agreement”,
(iii) references to “Covered Master Agreement” shall be deemed to be references
to this Agreement (and each “Covered Master Agreement” shall be read
accordingly), and (iv) references to “Implementation Date” shall be deemed to be
references to the date of this Agreement.

 

  (b) Company confirms that it enters into this Agreement as a party making the
NFC Representation (as such term is defined in the NFC Representation Protocol).
Company shall promptly notify Dealer of any change to its status as a party
making the NFC Representation.

 

12. Transaction Reporting - Consent for Disclosure of Information.
Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):

 

  (a) to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or necessary in order to
comply with, any order, request or directive regarding Disclosure of transaction
and similar information issued by any relevant authority or body or agency
(“Reporting Requirements”); or

 

  (b) to and between the other party’s head office, branches or affiliates; to
any person, agent, third party or entity who provides services to such other
party or its head office, branches or affiliates; to a Market; or to any trade
data repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.

 

28



--------------------------------------------------------------------------------

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Confirmation. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.

 

29



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Dealer will make the time of execution of the Transaction available
upon request.

Dealer is authorised for the conduct of certain activities by the Prudential
Regulation Authority. It is subject to limited regulation by the Financial
Conduct Authority and by the Prudential Regulation Authority.

 

DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ John Arnone

Name:   John Arnone Title:   Attorney in Fact By:  

/s/ Zahid Bivji

Name:   Zahid Bivji Title:   Attorney in Fact

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director By:  

/s/ Zahid Bivji

Name:   Zahid Bivji Title:   Managing Director

 

 

Chairman of the Supervisory Board: Dr. Paul Achleitner.

 

Management Board: Jürgen Fitschen (Co-Chairman), Anshu Jain (Co-Chairman),
Stefan Krause, Stephan Leithner, Stuart Lewis, Rainer Neske and Henry Ritchotte.

   Deutsche Bank AG is authorised under German Banking Law (competent authority:
BaFin – Federal Financial Supervising Authority) and by the Prudential
Regulation Authority and subject to limited regulation by the Prudential
Regulation Authority and Financial Conduct Authority. Deutsche Bank AG, London
Branch is a member of the London Stock Exchange. Deutsche Bank AG is a joint
stock corporation with limited liability incorporated in the Federal Republic of
Germany HRB No. 30 000 District Court of Frankfurt am Main; Branch Registration
in England and Wales BR000005; Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB. Details about the extent of our
authorisation and regulation by the Prudential Regulation Authority, and
regulation by the Financial Conduct Authority are available on request or from
https://www.db.com/en/content/eu_disclosures_uk.htm.



--------------------------------------------------------------------------------

Accepted and confirmed as of the Trade Date: AOL Inc. By:  

/s/ Karen Dykstra

Authorized Signatory Name:   Karen Dykstra



--------------------------------------------------------------------------------

Annex A

The Expiration Dates and the Daily Number of Warrants for each Expiration Date
are set forth below.

 

Expiration Date

   Daily Number of Warrants  

December 2, 2019

     19,190   

December 3, 2019

     19,190   

December 4, 2019

     19,190   

December 5, 2019

     19,190   

December 6, 2019

     19,190   

December 9, 2019

     19,190   

December 10, 2019

     19,190   

December 11, 2019

     19,190   

December 12, 2019

     19,190   

December 13, 2019

     19,190   

December 16, 2019

     19,190   

December 17, 2019

     19,190   

December 18, 2019

     19,190   

December 19, 2019

     19,190   

December 20, 2019

     19,190   

December 23, 2019

     19,190   

December 24, 2019

     19,190   

December 26, 2019

     19,190   

December 27, 2019

     19,190   

December 30, 2019

     19,190   

December 31, 2019

     19,190   

January 2, 2020

     19,190   

January 3, 2020

     19,190   

January 6, 2020

     19,190   

January 7, 2020

     19,190   

January 8, 2020

     19,190   

January 9, 2020

     19,190   

January 10, 2020

     19,190   

January 13, 2020

     19,190   

January 14, 2020

     19,190   

January 15, 2020

     19,190   

January 16, 2020

     19,190   

January 17, 2020

     19,190   

January 21, 2020

     19,190   

January 22, 2020

     19,190   

January 23, 2020

     19,190   

January 24, 2020

     19,190   

January 27, 2020

     19,190   

January 28, 2020

     19,190   

January 29, 2020

     19,190   

January 30, 2020

     19,190   

January 31, 2020

     19,190   

February 3, 2020

     19,190   

February 4, 2020

     19,190   

February 5, 2020

     19,190   

February 6, 2020

     19,190   

February 7, 2020

     19,190   

February 10, 2020

     19,190   

February 11, 2020

     19,190   

February 12, 2020

     19,190   

February 13, 2020

     19,191   

February 14, 2020

     19,191   

February 18, 2020

     19,191   

February 19, 2020

     19,191   

February 20, 2020

     19,191   

February 21, 2020

     19,191   

February 24, 2020

     19,191   

February 25, 2020

     19,191   

February 26, 2020

     19,191   

February 27, 2020

     19,191   